OatuiooN, T.,
delivered the opinion of the court.
The promissory note sued on was executed in Illinois, payable in Illinois, and both parties resided in that state at the time of its execution and maturity. Its date is July 1, 1892, *539and it matured September 4, 1892. The law of Illinois does not bar actions on promissory notes until ten years have elapsed after maturity. In the spring of 1898 the maker, Mordarint, took up his residence in Mississippi, and, on June 6, 1899, he was sued on the note by the payee, Wright, and pleaded the six years statute of limitations, and, his demurrer to Wright’s replication setting up the above facts being sustained, Wright appeals. The note was barred'when the action was begun. The lex fori governs, and the law of this'forum is that six years bar an action on a promissory note, and more than six years elapsed after the maturity of this note.
The fact that this period expired in part before the maker became a citizen of this state makes no difference. It' is the lapse of time, regardless of place, which bars in such cases as this. Sec. 2737, code, makes six years a bar. No statute, in a case like this, makes any exception to deprive defendant of the right to invoke the lapse of time as a bar. Code § 2748 has no application, for it applies to a cause of action accrued in this state, and deprives an absent party of the right to avail of time expired during his absence. Sec. 2754 has no application, because its sole purpose and effect are to give to one sued in this state the benefit of a bar completed elsewhere.
The whole matter is statutory. A statute — code, § 2737— makes six years a bar. No other statute applicable to the circumstances of this case creates any exception, or in any way modifies the right of the defendant to invoke the bar of six years given by the general statute. Therefore Mr. Wright’s action was barred.
Robinson v. Moore, 76 Miss., 89, is of no benefit to appellant because in that case the right of action accrued in this state.

Affirmed.